IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                          _______________

                                            m 99-60191
                                          _______________

                                       MOSSIE R. PHIPPS,
                                                              Plaintiff-Appellant,
                                               VERSUS

                  UNIVERSITY OF MISSISSIPPI MEDICAL CENTER
                                           and
                                  CATHLEEN REID,
                   Individually and as a Superior and as an Official of
                     the University of Mississippi Medical Center,
                                                              Defendants-Appellees.
                                    _________________________

                            Appeal from the United States District Court
                              for the Southern District of Mississippi
                                        (3:98-CV-186-BN)
                                  _________________________

                                          November 10, 1999

Before DAVIS, SMITH, and                                Phipps was a registered nurse with
  BARKSDALE, Circuit Judges.                         defendant University of Mississippi Medical
                                                     Center.    One morning, she was being
PER CURIAM:*                                         supervised by defendant nurse Cathleen Reid
                                                     and attended to patient Nat haniel Barnes.
   Mossie Phipps, a black female, seeks              Although Barnes was discharged no later than
reversal of a summary judgment entered               10:00 a.m., Phipps made entries in her
against her on her various claims of racial          progress notes for Barnes claiming work at
discrimination brought under title VII and 42        7:55 a.m., 8:00 a.m., 10:00 a.m., and 12:00
U.S.C. §§ 1981, 1983, and 1985. We review            p.m.      That same day, the medical
a summary judgment de novo. Freeman v.               centerSSthrough its Associate Director of
City of Dallas, 186 F.3d 601, 606 (5th Cir.          Human Resources, who also is
1999). Because Phipps fails to raise a genuine       blackSSconcluded that Phipps had falsified a
issue of material fact that her discharge was        patient’s medical records, and therefore
motivated by race, we affirm.                        terminated her.

                                                        Phipps responds that her conduct was either
                                                     “a mistake or at worse constitutes her
   *                                                 prognosis that the patient, who is a diabetic,
      Pursuant to 5TH CIR. R. 47.5, the court has    will remain a diabetic at 12 . . . and will
determined that this opinion should not be
published and is not precedent except under the      continue to show no signs and symptoms of
limited circumstances set forth in 5TH CIR.          hypoglycemia or hyperglycemia.” Thus,
R. 47.5.4.                                           Phipps admits the fact of her misconduct and
offers nothing more than a bare and                    for summary judgment.
unsupported allegation that she did not intend
to mislead. She then claims that her discharge           AFFIRMED.
was motivated by race. Of ten other Medical
Center employees who have been caught for
the same act of falsifying medical records,
however, all tenSSincluding five white
employeesSSwere also discharged.

   Unable to find disparate treatment as
compared to this most similarly-situated group
of whitesSSthe five also accused of falsifying
medical recordsSSPhipps attempts to contrast
her treatment with that of a group of white
employees who were charged with different
offenses and were not immediately fired.
Essentially, Phipps demands trial to determine
whether those other offenses were of equal,
less, or greater significance than her own
misconduct, in hopes of showing that those
white employees were situated similarly to (or
worse than) was she.

   Phipps cannot show how the terms of her
discharge permit an inference of racism. Far
from irrational, the decision to discharge her
w a s p r e m i s e d o n a l e g it i m a t e ,
nondiscriminatory reason. See Walton v.
Bisco Indus., Inc., 119 F.3d 368, 370 (5th Cir.
1997); St. Mary’s Honor Ctr. v. Hicks, 509
U.S. 502, 510-11 (1993); Texas Dep’t of
Community Affairs v. Burdine, 450 U.S. 248,
252-55 (1981).

    The medical center apparently was acting
out of intolerance of an employee’s
misrepresentation and deception. An employer
is entitled to grade various forms of employee
misconduct to its own liking, so long as it does
not do so on account of race or some other
prohibited basis. See Bodenheimer v. PPG
Indus., Inc., 5 F.3d 955, 958 (5th Cir. 1993)
(holding that to win summary judgment, an
“employer need only articulate a lawful reason,
regardless of what its persuasiveness may or
may not be”). Applying our familiar burden-
shifting analysis, see St. Mary’s, 509 U.S.
at 510-11, we conclude that, having failed to
make a sufficient evidentiary showing that the
stated nondiscriminatory purpose was
pretextual, Phipps cannot survive the motion

                                                   2